Exhibit 10.5

 

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

 

THIS AGREEMENT is executed and entered into as of this 3rd day of August, 2018,
by and between Twin Disc, Incorporated, a Wisconsin corporation, with its
principal offices located at 1328 Racine Street, Racine, Wisconsin
("Corporation"), and _____________________ ("Employee").

WITNESSETH:

WHEREAS, the Board of Directors of the Corporation is aware of the uncertainties
created by the current business environment in which tender offers for
publicly-held corporations are increasingly frequent, is aware that the
possibility of a change in control of the Corporation raises questions and
uncertainties, and is aware that these questions and uncertainties are cause for
legitimate concern among key Corporation employees about their future with the
Corporation; and

 

WHEREAS, the Board of Directors of the Corporation recognizes that the efforts
of those employees identified by the Board as key management employees have
contributed and will continue to contribute to the growth and success of the
Corporation; and

 

WHEREAS, the Board of Directors of the Corporation is concerned that the
uncertainties associated with the current business environment may adversely
affect the morale of key management employees of the Corporation, undermine the
confidence of such key management employees in the ability of the Corporation to
remain a viable and competitive entity and jeopardize the ability of the
Corporation to attract and retain the services of key management employees in
the future; and

 

WHEREAS, the Board of Directors of the Corporation believes that in the best
interests of the Corporation, it is essential that key management employees,
including Employee, be retained and that the Corporation be in a position to
rely on their ongoing dedication and commitment to render services to the
Corporation, irrespective of whether the Corporation is or may be acquired or
merged with or into another corporation.

 

 

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of, and as a specific inducement for, the
continued services of Employee, the parties hereto agree as follows:

 

1.     Term of Agreement; Replacement of Prior Agreement. This Agreement shall
commence as of the date hereof and shall continue in effect until November 1st,
2018; provided, however, that commencing on November 1, 2018, and each November
1st thereafter, the term of this Agreement shall automatically be extended for
one additional year unless, not later than August 1 of that year, the
Corporation shall have given notice that it does not wish to extend this
Agreement; provided, further, if a Change in Control (as defined in Section 2
below) of the Corporation shall have occurred during the original or extended
term of this Agreement, this Agreement shall continue in effect for a period of
twenty-four (24) months beyond the month in which such Change in Control of the
Corporation occurred.

 

The prior Change in Control Severance Agreement entered into between the
Corporation and Employee, dated as of _____________, is hereby terminated and
replaced with this Agreement.

 

2.     Change in Control of the Corporation. No benefits shall be payable
hereunder unless there shall have been a Change in Control of the Corporation,
as set forth below. For purposes of this Agreement, a "Change in Control of the
Corporation" shall mean a change in control of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") whether or not the Corporation is then subject to such reporting
requirement; provided that without limitation, such a change in control shall be
deemed to have occurred in any of the following circumstances:

 

(a)     if any "person" (as defined in Sections 13(d) and 14(d) of the Exchange
Act) other than John H. Batten or any member of his family (the "Batten
Family"), is or becomes the "beneficial owner' (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation
representing thirty percent (30%) or more of the combined voting power of the
Corporation's then outstanding securities;

 

(b)     if during any period of two (2) consecutive years (not including any
period prior to the execution of this Agreement) there shall cease to be a
majority of the Board comprised as follows: individuals who at the beginning of
such period constitute the Board and any new director(s) whose election by the
Board or nomination for election by the Corporation's shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved; or

 

 

--------------------------------------------------------------------------------

 

 

(c)     upon the consummation of a merger or consolidation of the Corporation
with any other corporation, other than a merger or consolidation that results in
the voting securities of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least 80% of the combined
voting power of the voting securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
consummation of complete liquidation of the Corporation or the sale or
disposition by the Corporation of all or substantially all the Corporation's
assets.

 

3.     Termination Following a Change in Control of the Corporation. If any of
the events described in Section 2 hereof constituting a Change in Control of the
Corporation shall have occurred, Employee shall be entitled to the benefits
provided in Subsection 4(d) hereof immediately upon a termination of his
employment which occurs during the term of this Agreement unless such
termination is (i) due to Employee's death, Disability or Retirement as those
terms are defined in Subsection 3(a) below, (ii) by the Corporation for Cause,
as that term is defined in Subsection 3(b) below, or (iii) by Employee other
than for Good Reason, as that term is defined in Subsection 3(c) below.

 

(a)     Disability; Retirement. If, as a result of Employee's incapacity due to
physical or mental illness, Employee shall have been absent from the full-time
performance of his duties with the Corporation for six (6) consecutive months,
and within thirty (30) days after written notice of termination is given,
Employee shall not have returned to the full-time performance of his duties, the
Corporation may terminate Employee's employment for "Disability." Termination by
the Corporation or by Employee of Employee's employment by reason of
"Retirement" shall mean termination on or after Employee's attainment of age 65.

 

(b)     Cause. Termination by the Corporation of Employee's employment for
"Cause" shall mean termination upon (i) the willful and continued failure by
Employee to substantially perform his duties with the Corporation (other than
any such failure resulting from termination for Good Reason) after a demand for
substantial performance is delivered to Employee that specifically identifies
the manner in which the Corporation believes that Employee has not substantially
performed his duties, and Employee has failed to resume substantial performance
of his duties on a continuous basis within fourteen (14) days of receiving such
demand, (ii) the willful engaging by Employee in conduct which is demonstrably
and materially injurious to the Corporation, monetarily or otherwise or (iii)
Employee's conviction of a felony or conviction of a misdemeanor which
materially impairs Employee's ability substantially to perform his duties with
the Corporation or (iv) commission of an act of fraud or material dishonesty
involving the Corporation. For purposes of this Subsection 3(b), no act or
failure to act, on Employee's part shall be deemed "willful" unless done, or
omitted to be done, by Employee not in good faith and without reasonable belief
that his action or omission was in the best interest of the Corporation.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Good Reason. Employee shall be entitled to terminate his employment for
Good Reason.

 

(i)     For purposes of this Agreement, "Good Reason" shall mean, without
Employee's express written consent, the occurrence after a Change in Control of
the Corporation of any one or more of the following:

 

(A)     the assignment to Employee of duties, responsibilities or status that
constitute a material diminution from his or her present duties,
responsibilities and status as ____________________ of the Corporation or a
material reduction or alteration in the nature or status of Employee's duties
and responsibilities from those in effect as of the date hereof;

 

(B)     a reduction by the Corporation in Employee's annual base salary as in
effect immediately prior to the Change in Control of the Corporation or as the
same shall be increased after the Change in Control of the Corporation (“Base
Salary”);

 

(C)     a material change in the geographic location at which the Employee must
provide services;

 

(D)     the failure by the Corporation to continue in effect the Corporate
Incentive Plan, Long Term Incentive Compensation Plan, or The Accelerator 401(k)
Savings Plan (unless any such plan is replaced by a substantially comparable
plan, policy, practice or arrangement in terms of the amount of benefits
provided) or the failure by the Corporation to continue Employee's participation
therein on substantially the same basis, both in terms of the amount of benefits
provided and the level of Employee's participation relative to other
participants, as existed as of the date hereof;

 

 

--------------------------------------------------------------------------------

 

 

(E)     the failure of the Corporation to obtain a satisfactory agreement from
any successor to the Corporation to assume and agree to perform this Agreement
as contemplated in Section 5 hereof; or

 

(F)     any purported termination by the Corporation of Employee's employment
that is not effected pursuant to a Notice of Termination satisfying the
requirements of Subsection 4(d) below, and for purposes of this Agreement, no
such purported termination shall be effective.

 

(ii)     To constitute a termination for Good Reason hereunder, Employee must
provide notice to the Corporation of the existence of a condition that would
constitute Good Reason within 90 days following the initial existence of such
condition. The Corporation shall be provided a period of 30 days following such
notice during which it may remedy the condition. If the condition is remedied,
the Employee’s subsequent voluntary termination of employment shall not
constitute termination for Good Reason based upon the prior existence of such
condition. Employee's continued employment during such 90 and 30 day periods
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.

 

(iii)     Employee's right to terminate his employment pursuant to this
Subsection 3(c) shall not be affected by his incapacity due to physical or
mental illness.

 

(d)     Notice of Termination. Any termination by the Corporation for Cause or
by Employee for Good Reason shall be communicated by Notice of Termination to
the other party hereto. For purposes of this Agreement, a "Notice of
Termination" shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee's employment under the provision so indicated.

 

(e)     Date of Termination. "Date of Termination" shall mean the date as of
which Employee’s expected services permanently decrease to no more than 20
percent of the average level of bona fide services performed over the
immediately-preceding 36-month period.

 

 

--------------------------------------------------------------------------------

 

 

4.     Compensation Upon Termination or During Disability. Following a Change in
Control of the Corporation, as defined in Section 2 hereof, upon termination of
Employee's employment or during a period of disability Employee shall be
entitled to the following benefits:

 

(a)     During any period that Employee fails to perform his full-time duties
with the Corporation as a result of incapacity due to Disability as that term is
defined in Subsection 3(a) herein, Employee shall continue to receive his Base
Salary at the rate in effect at the commencement of any such period, until
Employee's employment is terminated pursuant to Subsection 3(a) hereof.
Thereafter, Employee's benefits shall be determined in accordance with the
Corporation's retirement, insurance and other applicable programs and plans then
in effect.

 

(b)     If Employee's employment shall be terminated by the Corporation for
Cause or by Employee other than for Good Reason, the Corporation shall pay
Employee his full Base Salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given or on the Date of Termination
if no Notice of Termination is required hereunder, plus all other amounts to
which Employee is entitled under any compensation plan of the Corporation at the
time such payments are due, and the Corporation shall have no further
obligations to Employee under this Agreement.

 

(c)     If Employee's employment terminates by reason of his Retirement or by
reason of his death, then Employee's benefits shall be determined in accordance
with the Corporation's Supplemental Retirement Plans, and its retirement,
survivor's benefits, insurance, and/or such other applicable programs and plans
then in effect.

 

(d)     If Employee's employment by the Corporation shall be terminated by the
Corporation other than for Cause, Retirement or Disability, or by Employee for
Good Reason, Employee shall be entitled to the benefits (the "Severance
Payments") provided below:

 

(i)     the Corporation shall pay Employee his full Base Salary through the Date
of Termination at the rate in effect at the time Notice of Termination is given,
or the Date of Termination where no Notice of Termination is required hereunder;

 

(ii)     the Corporation shall pay as severance benefits to Employee, on the
date specified in Subsection 4(g) below, a lump sum severance payment equal to
the product of

 

(A) the sum of (I) Employee's annual Base Salary in effect immediately prior to
the Date of Termination (or, if Employee’s employment terminates for Good Reason
based on a reduction in Base Salary, the Employee’s annual Base Salary as in
effect immediately prior to such reduction), and (II) the greater of (x) the
annual bonus awarded to Employee under the Corporation’s Corporate Incentive
Plan for the fiscal year immediately preceding the fiscal year in which the Date
of Termination occurs (or, if no annual bonus was received for such fiscal year,
the average of the annual bonuses awarded to Employee under the Corporation’s
Corporate Incentive Plan for the three fiscal years immediately preceding the
fiscal year in which the Date of Termination occurs), or (y) the Employee’s
target annual bonus under the Corporation’s Corporate Incentive Plan for the
fiscal year in which the Date of Termination occurs; times

 

 

--------------------------------------------------------------------------------

 

 

(B) 2.0;

 

(iii)    in lieu of shares of common stock of the Corporation ("Option Shares")
issuable upon exercise of outstanding options ("Options"), if any, granted to
Employee under the Corporation's 2010 Long-Term Incentive Compensation Plan,
together with any additional, substitute or successor option program or plan as
may be in effect from time to time, (which Options shall be canceled upon the
making of the payment referred to below), Employee shall receive, on the date
specified in Subsection 4(g) below, an amount in cash equal to the product of
(i) the higher of the closing price of shares reported on the NASDAQ Stock
Market on the Date of Termination or the highest per share price for Option
Shares actually paid in connection with any Change in Control of the
Corporation, over the per share exercise price of each Option held by Employee,
times (ii) the number of Option Shares covered by each such Option;

 

(iv)    for a twenty-four (24) month period after such termination, the
Corporation will arrange to provide Employee, at the Corporation's expense, with
benefits under the Corporation's applicable employee fringe benefit plans, which
benefits shall be the same or substantially similar to the benefits Employee was
receiving immediately prior to the Notice of Termination; but in no event shall
Employee be provided the benefits described herein after the first day of the
month after Employee attains age 65; and provided further that benefits
otherwise receivable by Employee pursuant to this Subsection (iv) shall be
reduced to the extent comparable benefits are actually received by Employee
during the twenty-four (24) month period following Employee's termination and
any such benefits actually received by Employee shall be reported to the
Corporation. In the event the Corporation’s contributions for coverage under the
fringe benefit plans would be treated as deferred compensation under Section
409A of the Code and contributions during the six (6) months following
Employee’s Date of Termination would cause Employee to be subject to an
additional tax under Section 409A of the Code, Employee shall pay the entire
cost of coverage during such six-month period and the Corporation shall
reimburse Employee for the amount that the Corporation would have paid during
such period on the first date that the Corporation may make such payment without
causing an additional tax to be paid by Employee under Section 409A of the Code.
In addition, to the extent that any such fringe benefit plan provides for
reimbursement of any expenses or the provision of any in-kind benefits that are
subject to Section 409A of the Code, (i) the amount of such expenses eligible
for reimbursement, or in-kind benefits to be provided, during any one calendar
year shall not affect the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year (provided, that,
this clause (i) will not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect); (ii) reimbursement of any such expense shall be made by no later than
December 31 of the year following the calendar year in which such expense is
incurred; and (iii) Employee's right to receive such reimbursements or in-kind
benefits shall not be subject to liquidation or exchange for another benefit.

 

 

--------------------------------------------------------------------------------

 

 

(e)     In the event that Employee becomes entitled to the Severance Payments,
if it is determined that any of the Severance Payments will be subject to the
tax (the "Excise Tax") imposed by Section 4999 of the Internal Revenue Code of
1986 ("Code") (or any similar tax that may hereafter be imposed), the Severance
Payments to which Employee is entitled hereunder shall be reduced to the extent
necessary to avoid the imposition of any Excise Tax upon such Severance
Payments. In the event Severance Payments shall have previously been made to
Employee which are or would be subject to the Excise Tax, Employee shall
immediately repay to the Corporation that portion of the Severance Payments
determined to be subject to such Excise Tax. For purposes of determining whether
any of the Severance Payments will be subject to the Excise Tax and the amount
of such Excise Tax, (i) any other payments or benefits received or to be
received by Employee in connection with a Change in Control of the Corporation
or Employee's termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Corporation, any
person whose actions result in a Change in Control of the Corporation or any
person affiliated with the Corporation or such person) shall be treated as
"parachute payments" within the meaning of Section 280G(b)(2) of the Code, and
all "excess parachute payments" within the meaning of Section 280G(b)(1) shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Corporation's independent auditors and acceptable to Employee
such other payments or benefits (in whole or in part) do not constitute
parachute payments, or such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the base amount within
the meaning of Section 280G(b)(3) of the Code, or are otherwise not subject to
the Excise Tax, (ii) the amount of the Severance Payments which shall be treated
as subject to the Excise Tax shall be equal to the lesser of (A) the total
amount of the Severance Payments or (B) the amount of excess parachute payments
within the meaning of Section 280G(b)(1) (after applying clause (i) above), and
(iii) the value of any non-cash benefits or any deferred payment or benefits
shall be determined by the Corporation's independent auditors in accordance with
the principles of Sections 280G(d)(3) and (4) of the Code. In the event that the
Excise Tax is subsequently determined to be less than the amount taken into
account hereunder at the time of termination of Employee's employment, the
Corporation shall repay to the Employee at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Severance
Payments previously repaid by Employee to the Corporation hereunder attributable
to such reduction plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. In the event that the Excise Tax
is determined to exceed the amount taken into account hereunder at the time of
the termination of Employee's employment, Employee shall repay to the
Corporation such further excess portion of the Severance Payments as would be
subject to the Excise Tax (plus any interest payable with respect to such
excess) at the time that the amount of such excess is finally determined.

 

(f)     In the event the amount of Severance Payments that Employee would be
entitled to receive hereunder, following a Change in Control of the Corporation,
upon termination of Employee's employment, would, under any applicable provision
of law, render the validity, legality or enforceability of this Agreement and
the Severance Payments made hereunder contingent upon this Agreement having
first been approved by the affirmative vote of a majority of the aggregate
outstanding voting securities of the Corporation, (i) the Severance Payments due
Employee hereunder shall be reduced to the extent necessary to avoid rendering
this Agreement subject, under any applicable provision of law, to prior
shareholder approval as specified above; or (ii) if Severance Payments have
previously been made to Employee hereunder, the amount of which Severance
Payments would render this Agreement subject to prior shareholder approval, as
specified above, as a condition precedent to its validity, legality or
enforceability, Employee shall immediately repay to the Corporation that portion
of the Severance Payments which served to render this Agreement subject to said
prior shareholder approval.

 

 

--------------------------------------------------------------------------------

 

 

(g)     The payments provided for in Subsection (d) (ii) and (iii) above,
together with interest on such amounts from the Date of Termination until the
date such amounts are paid at the rate provided in Section 1274(b)(2)(B) of the
Code, shall be made on the date that is 6 months after the Date of Termination;
provided, that if a bona fide dispute exists regarding Employee’s right to
payment on such date, payments (if any) shall be made in accordance with the
provisions of Treasury Regulation 1.409A-3(g), which generally requires that (1)
Employee accept the portion of the payment that the Corporation is willing to
pay (unless such acceptance would result in a relinquishment of Employee’s claim
to payment of the remaining amount); (2) Employee make good faith efforts to
collect the remaining portion of the payment; and (3) any further payment is
made no later than the end of the first taxable year of Employee in which: (i)
Employee and the Corporation settle the dispute, (ii) the Corporation concedes
the disputed amount is payable; or (iii) the Corporation is required to make
such payment pursuant to a final and nonappealable judgment or other binding
decision.

 

(h)     The Corporation shall also pay to Employee all legal fees and expenses
incurred by Employee as a result of such termination of employment (including
all such fees and expenses, if any, incurred in contesting or disputing any such
termination or in seeking to obtain or enforce any right or benefit provided by
this Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of Section 4999 of the Code to any payment or
benefit provided hereunder). No such payments shall be made prior to the date
which is 6 months after the Date of Termination. On the date that is 6 months
after the Date of Termination, the Corporation shall make a lump sum payment of
all legal fees and expenses (if any) that accrued during such six month period,
along with interest on such amounts from the date incurred by Employee to the
date of payment at the rate provided in Section 1274(b)(2)(B) of the Code.

 

(i)     Employee shall not be required to mitigate the amount of any payment
provided for in this Section 4 by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Section 4 be reduced by any
compensation earned by Employee as the result of employment by another employer
after the Date of Termination, or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

(j)     The Severance Payments to be paid pursuant to Subsection (d) above are
not intended as stipulated or liquidated damages for breach of any promise of a
term of employment, no such promise being made herein, but are payments which
shall be fully earned as of the Date of Termination, and shall be compensation
for: Employee's continued services rendered to the Corporation after the date
hereof and prior to such Date of Termination; the foregoing of other possibly
more secure employment; consequential losses which may result from such
termination, including, but not limited to, permanent injury to reputation, loss
of career development opportunities, and emotional stress; and actual losses
which may result from such termination including, but not limited to, lost wages
and expenses of securing other employment.

 

(k)     The Corporation shall have no obligation to provide or cause to be
provided to Employee the benefits described in this Agreement if the Corporation
or Employee shall terminate Employee's employment prior to a Change of Control.
This Agreement is not and nothing contained herein shall be deemed to create a
contract of employment between the Employee and the Corporation.

 

5.     Successors; Binding Agreement

 

(a)     The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Corporation or of any division or subsidiary
thereof employing Employee to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform it if no such succession had taken place. Failure of the
Corporation to obtain such assumption and agreement prior to the effectiveness
of any such succession shall be a breach of this Agreement and shall entitle
Employee to terminate employment and receive compensation from the Corporation
in the same amount and on the same terms as Employee would be entitled hereunder
if Employee terminated his employment for Good Reason.

 

(b)     This Agreement shall inure to the benefit of and be enforceable by
Employee's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Employee should die
while any amount would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein. shall be paid in
accordance with the terms of this Agreement to Employee's devisee, legatee or
other designees or, if there is no such designee, to Employee's estate.

 

 

--------------------------------------------------------------------------------

 

 

6.     Administration of Agreement; Claims Procedures.

 

(a)     This Agreement shall be administered by the Compensation and Executive
Development Committee of the Corporation’s Board of Directors, which has been
given complete and discretionary authority by the Board of Directors to
administer and interpret this Plan.

 

(b)     The Committee shall notify Employee in writing, within 90 days of his
written application for benefits, of his eligibility or ineligibility for
benefits under this Agreement. If the Committee determines that Employee is not
eligible for benefits or full benefits, the notice shall set forth (a) the
specific reasons for such denial, (b) a specific reference to the provisions of
this Agreement on which the denial is based, (c) a description of any additional
information or material necessary for the Employee to perfect his claim, and a
description of why it is needed, (d) an explanation of this Agreement’s claims
review procedure and other appropriate information as to the steps to be taken
if the Employee wishes to have the claim reviewed (including the applicable time
limits, a statement that the Employee is entitled to receive upon request, free
of charge, access to and copies of all documents and other information relevant
to the claim, and a statement regarding the Employee’s right to bring a civil
action if the Employee’s review is denied), and (e) in the case of claims where
the Committee determines that the Employee’s termination of employment was due
to disability, copies of or the right to request free of charge any internal
rule, guideline or protocol that was relied upon in denying the claim. If the
Committee determines that there are special circumstances requiring additional
time to make a decision, the Committee shall notify the Employee of the special
circumstances and of the date by which a decision is expected to be made, and
may extend the time for up to an additional 90-day period.

 

If the Committee determines that Employee is ineligible for benefits, or if the
Employee believes that he is entitled to greater or different benefits, the
Employee shall have the opportunity to have such claim reviewed by the Committee
by filing a petition for review with the Committee within 60 days after receipt
of the notice issued by the Committee. Said petition shall state the specific
reasons why the Employee believes that he is entitled to benefits, greater
benefits, or different benefits. Within 60 days after receipt by the Committee
of said petition, the Committee shall afford the Employee (and counsel, if any)
an opportunity to present his position to the committee orally or in writing,
and the Employee (or counsel, if any) an opportunity to present his position to
the Committee orally or in writing, ad the Employee (or counsel) shall have the
right to review the pertinent documents. Within the 60-day period, the Committee
shall notify the Employee of its decision in writing. The Committee’s written
notice to the Employee shall set forth specifically the basis of the Committee’s
decision and the specific provisions of this Agreement on which the decision is
based and shall be written in a manner calculated to be understood by the
Employee. If, because of the need for a hearing, the 60-day period is not
sufficient, the decision may be deferred for up to another 60-day period at the
election of the Committee, but notice of this deferral shall be given to the
Employee. In the event of the death of Employee, the same procedure shall be
applicable to the Employee’s beneficiaries.

 

 

--------------------------------------------------------------------------------

 

 

Special procedures apply if a claim or claim denial is based upon an assertion
that the Employee is disabled. In such cases, the Committee must furnish the
Employee with a written notice of this denial no later than 45 days after the
receipt of the claim. However, the Committee may request up to two extensions of
up to 30 days each to process the claim by providing notice of the extension
within the original 45 day period or within the initial 30 day extension period
(whichever applies). Each notice must state the special circumstances requiring
the extension of time, the standards on which the determination of disability
are based, and the date by which the Committee expects to render a decision on
the claim. If additional information is needed to process the claim, the
Employee will be given at least 45 days to provide such information.

 

If the Committee determines that the Employee terminated employment due to
disability, and the Employee wishes to submit the claim for a hearing and
review, the Employee must file the claim for review no later than 180 days after
receiving written notification of the denial of his claim for benefits. The
Employee may submit written documents and other information relating to the
claim. The review will be conducted by an appropriate named fiduciary of this
Agreement who is neither the person who denied the initial claim nor a
subordinate of that person, and no deference will be given to the initial
decision of the claim. If the claim is based on a medical judgment, the person
conducting the review will consult with an appropriate health care professional
(but not the same professional who was consulted in connection with the original
denial of the claim, or his or her subordinate), and will, upon the request of
the Employee, provide the Employee with the names of all medical or vocational
experts whose advice was obtained in connection with the original denial of the
claim. A hearing on the claim will be conducted within 45 days. At the hearing,
or prior to the hearing upon 5 business days' written notice to the Committee,
the Employee may review all pertinent documents relating to the denial of the
claim. If the review of the claim is denied, the Employee will be provided with
written notice of this denial within 45 days after the Committee’s receipt of
the written claim for review. There may be times when this 45 day period may be
extended. This extension may only be made, however, where there are special
circumstances that are communicated to the Employee in writing within the 45 day
period. If the decision on review is not furnished to the Employee within the
time limitations described above, the claim shall be deemed denied on review.

 

If the review of a claim is denied, the Committee will provide the Employee with
a notice containing the specific reasons for the denial, a reference to this
Agreement provisions on which the denial is based, a statement that the Employee
is entitled to receive upon request, free of charge, access to and copies of all
documents and other information relevant to the claim, a statement of the
Employee’s right to bring a civil action under federal law, and, in the case of
claims based on disability, copies of or the right to request free of charge any
internal rule, guideline or protocol that was relied upon in denying the claim.

 

No person or entity claiming Plan benefits may bring legal action against the
Committee or its members, the Corporation, any affiliate of the Corporation, the
Board of Directors of the Corporation or its members, or any employee of the
Corporation based upon this Agreement before exhausting the claim and appeal
procedures set forth in the preceding paragraphs of this Section 6. No person or
entity claiming benefits under this Agreement may commence legal action with
respect to this Agreement more than 120 days after receiving notice of the
Committee’s final decision on the claim appeal of such person or entity.
 

 

--------------------------------------------------------------------------------

 

 

7.     Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:

 

(a)     If to the Corporation:

 

Twin Disc, Incorporated

1328 Racine Street

Racine, Wisconsin 53403

 

Attention: Corporate Secretary

 

(b)     If to Employee:

 

_________________________

Twin Disc, Incorporated

1328 Racine Street

Racine, Wisconsin 53403

 

8.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and such officer as may be specifically designated by the
Board. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Wisconsin.

 

9.     Validity. The invalidity or unenforceability of any provision of this
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

 

10.     Compliance with Code Section 409A. Notwithstanding anything in this
Agreement to the contrary, to the extent any payments paid or payable to
Employee are subject to Section 409A of the Code, as amended, (a) this Agreement
shall be interpreted in a manner that complies with Code Section 409A and any
related regulations or guidance, and (b) all such payments shall comply with
Code Section 409A and any related regulations or guidance.

 

11.     Interpretation. All terms used herein in the singular shall be construed
to include the plural and all terms used herein in the masculine gender shall be
construed to include the feminine gender as may be required by the context in
which the terms are used.

 

12.     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the matters covered hereby.

 

IN WITNESS WHEREOF, the parties have executed this Agreement in the City and
County of Racine, Wisconsin, effective as of the date first set forth above.

 

 

--------------------------------------------------------------------------------

 

 

 

TWIN DISC, INCORPORATED

 

 

By:                              

 

 

Attest:                              

 

 

EMPLOYEE:

 

[NAME]

 